DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-73 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,206,242. Although the claims at issue are not identical, they are not patentably distinct from each other because: See Table Below.
Claims of the Instant Application 
Claims of Patent  10,206,242 B2
A radio terminal comprising: a memory storing instructions; at least one processor configured to process the instructions to perform Dual Connectivity by using a first cell operated by a first radio station and a second cell operated 
Regarding claim 1: A radio terminal configured to perform Dual Connectivity by using a first cell operated by a first base station and a second cell operated by a second base station, the radio terminal comprising: 

configured to detect a radio link failure in the first cell using a first timer 
and a radio link failure in the second cell using a second timer different from 
the first timer;  and a transceiver configured to transmit, to the first base 
station, information about the radio link failure in the second cell, upon 
detection of the radio link failure in the second cell, wherein the information 
about the radio link failure in the second cell includes, as a failure type to 
be set into the information about the radio link failure in the second cell, 
information explicitly indicating that the second timer expired.
Regarding claim 66: The radio terminal according to claim 65, wherein the information about the radio link failure in the second cell further includes at least measResultNeighCells information indicating measurement results in neighbor cells, and the measResultNeighCells information includes the measurement results that the radio terminal has at the time of detection of the radio link failure in the second cell.
Regarding claim 2: The radio terminal according to claim 1, wherein the information about 
the radio link failure in the second cell further includes at least one of 
measurement results in the second cell and measResultNeighCells information 
indicating measurement results in neighbour cells.
Regarding claim 67: A first radio station comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity 
Regarding claim 5: A first radio station configured to communicate with a radio terminal 
performing dual connectivity using a first cell operated by the first radio 

station comprising: a transmitter configured to transmit configuration 
information for configuring a first timer used by the radio terminal, to detect 
a radio link failure in the first cell and configuration information for 
configuring a second timer, which is different from the first timer, used by 
the radio terminal, to detect a radio link failure in the second cell;  and a 
receiver configured to receive from the radio terminal, information about a 
radio link failure in the second cell, the information being sent upon 
detection of the radio link failure in the second cell using the second timer, 
wherein the information about the radio link failure in the second cell 
includes, as a failure type to be set into the information about the radio link 

timer expired.
Regarding claim 69: A second radio station comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity by using a first cell operated by a first radio station and a second cell operated by the second radio station, and transmit to the radio terminal having a first timer and a second timer, in the second cell, second information of Radio Resource Configuration received from the first radio station, the first timer being used, together with first information of Radio Resource Configuration, to detect a radio 

Regarding claim 71: A method in a radio terminal, comprising: performing dual connectivity by using a first cell operated by a first radio station and a second cell operated by a second radio station; using a first timer used to detect a radio link 

a first cell operated by a first base station and a second cell operated by a 

using a second timer different from the first timer;  and upon detection of the 
radio link failure in the second cell, transmitting, to the first base station, 
information about the radio link failure in the second cell, wherein the 
information about the radio link failure in the second cell includes, as a 
failure type to be set into the information about the radio link failure in the 
second cell, information explicitly indicating that the second timer expired.
Regarding claim 72: A method in a first radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity by using a first cell operated by the first radio station and a second cell operated by a second radio station; transmitting first information of Radio Resource Configuration to the radio terminal in the first cell and transmitting second information of Radio Resource Configuration to the radio terminal in the second cell via the second radio station, the radio terminal having a first timer and a second timer, the first timer being used to detect a radio link failure in the first cell, the second timer being different from the first timer and being used to detect a radio link failure in the second cell; and receiving, from the radio terminal, information about the radio 

Regarding claim 73: A method in a second radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity by using a first cell operated by a first radio station and a second cell operated by the second radio station; and transmitting to the radio terminal having a first timer and a second timer, in the 



. 

	Claims 65-73 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,206,242 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: See Table Below.

Claims of the Instant Application 
Claims of Patent  10,206,242 B2
Regarding claim 67: A first radio station comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity by using a first cell operated by the first radio station and a second cell operated by a second radio station, transmit first information of Radio Resource Configuration to the radio terminal in the 
Regarding claim 5: A first radio station that serves a first cell, comprising: at least 
one processor configured to: support Dual Connectivity using the first cell and 
a second cell served by a second radio station;  and perform, with a radio 
terminal, radio resource control for the first and second cells in order to 
perform the Dual Connectivity in the radio terminal;  and a receiver configured 

problem, the radio link problem occurring in a radio link in the second cell 
between the second radio station and the radio terminal while a first radio 
connection established between the radio terminal and the first radio station 
is maintained.

Regarding claim 69: A second radio station comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal configured to perform Dual Connectivity by using a first cell operated by a first radio station and a second cell operated by the second radio station, and transmit to the radio terminal having a first timer and a second timer, in the second cell, second information of Radio Resource Configuration received from the first radio station, the first timer being used, together with first information of Radio Resource Configuration, to detect a radio link failure in the first cell, the second timer being different from the first timer and being used, together with the second information, to detect a radio link failure in the second cell, the first information being 
Regarding claim 19: A second radio station that serves a second cell, comprising: at least 
one processor configured to support Dual Connectivity using a first cell served 
by a first radio station and the second cell: and a transmitter configured to 
send, to the first radio station, information about a radio link problem, the 
radio link problem occurring in a radio link in the second cell between the 
second radio station and a radio terminal while a first radio connection 
established between the radio terminal and the first radio station is 
maintained.
Regarding claim 72: A method in a first radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity by using a first cell operated by the first radio station and a second cell operated by a second radio station; transmitting first information of Radio Resource Configuration to the radio terminal in the first cell and transmitting second information of Radio Resource Configuration to the radio 
Regarding claim 26: A communication control method in a first radio station that serves a 
first cell, the method comprising: performing, with a radio terminal, radio 
resource control for the first cell and a second cell served by a second radio 
station in order to perform Dual Connectivity using the first cell and the 
second cell;  and receiving, from the second radio station, information about a 

second cell between the second radio station and the radio terminal while a 
first radio connection established between the radio terminal and the first 
radio station is maintained.
Regarding claim 73: A method in a second radio station, comprising: communicating with a radio terminal configured to perform Dual Connectivity by using a first cell operated by a first radio station and a second cell operated by the second radio station; and transmitting to the radio terminal having a first timer and a second timer, in the second cell, second information of Radio Resource Configuration received from the first radio station, the first timer being used, together with first information of Radio Resource Configuration, to detect a radio link failure in the first cell, the second timer being different from the first timer and being used, together with the second information, to detect a radio link failure in the second cell, the first information being transmitted from the first radio station to the radio terminal in the first cell, and wherein Radio Resource Control (RRC) signaling for the first cell 
Regarding claim 32: A communication control method in a second radio station that serves a second cell, the method comprising: communicating with a radio terminal in Dual Connectivity using a first cell served by a first radio station and the second cell;  and sending, to the first radio station, information about a radio link problem, the radio link problem occurring in a radio link in the second cell 
between the second radio station and the radio terminal while a first radio 
connection established between the radio terminal and the first radio station 
is maintained.



	Again, as show in the table directly above4, the scope of the claims in the instant application overlap, such that, allowance of the claims in the instant application would unjustifiably time-wise extend the right to exclude other from making or using the subject matter taught in the claims. Therefore, it is necessary that a terminal disclaimer be filed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411